Citation Nr: 1510304	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10 30-157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for neuropathy of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to March 1983 and from September 2004 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington.

The issue of entitlement to whether there was clear and unmistakable error in a September 2008 rating decision that denied service connection for a hysterectomy has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Service connection is in effect for carpal tunnel syndrome of the right wrist, which is a neurological disability.


CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's claim of service connection for neuropathy of the right wrist is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2014 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a right wrist disability by identifying both orthopedic and neurological disabilities.  Specifically, concerning the neurological manifestations, the Veteran was diagnosed with carpal tunnel syndrome of the right wrist, which is characterized by pain and numbness.  Therefore, the claim of entitlement to service connection for neuropathy of the right wrist is thus moot as the benefit sought on appeal is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

ORDER

Service connection for neuropathy of the right wrist is dismissed. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


